Citation Nr: 1711121	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  07-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include a depressive disorder, to include as secondary to service-connected low back disability. 

2.  Entitlement to service connection for right lower extremity lumbar radiculopathy associated with low back disability.

3.  Entitlement to an initial disability rating for a low back disability(to include as a combined disability evaluation of low back strain with lumbosacral herniated nucleus pulposus at L4-L5 and L5-S1) in excess of 10 percent prior to May 31, 2007 and in excess of 40 percent thereafter.

4.  Entitlement to an initial disability rating for clinical left lower extremity radiculopathy associated with low back disability in excess of 20 percent prior to May 22, 2014 and in excess of 40 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in March 2006, and the RO in San Juan, the Commonwealth of Puerto Rico in March and October 2007; which in combination denied the benefits sought on appeal.  The case is currently within the jurisdiction of the San Juan RO.

In a July 2009 decision, the Board denied service connection for depression.  In that decision the Board also remanded the case for further development or other action with respect to the other service connection claim on appeal and as to entitlement to an initial disability rating in excess of 10 percent for a low back disability.  The Veteran appealed the July 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010 the Court granted an April 2010 joint motion of the appellant and Secretary of VA (the Parties) for partial remand of the July 2009 decision, as to the denial of service connection for depression. 

In a January 2011 decision, the Board denied service connection for an acquired psychiatric disability to include depression; and remanded the remaining issues for other actions.  The Veteran appealed that Board decision to the Court, which in May granted a joint motion of the Parties to vacate and remand that part of that Board decision denying service connection for a psychiatric disability. 

During the appeal, in an April 2011 rating decision, the RO (1) increased the initial rating for low back disability from 10 to 40 percent effective from May 31, 2007; and (2) granted a separate 20 percent disability rating for left lumbar radiculopathy associated with low back strain, effective from April 4, 2007.  The Board notes that the grant of a separate disability evaluation for left lumbar radiculopathy associated with low back strain was a full grant of one of the previously appealed issues for bilateral radiculopathy that originated from a May 2007 original claim for service connection.  In January 2012, the Veteran expressed his disagreement with both the May 31, 2007, effective date for the grant of a 40% rating for low back strain; and "the 20% rating for left lumbar radiculopathy, effective from April 4, 2007."  

Although these appealed issues were later characterized by the RO as claims for early effective dates, the Board notes that, with regard to the low back disability, the Veteran's statements essentially show that he was merely arguing for a higher initial rating prior to May 31, 2007, which is already part of the established appeal for an increased rating for that disability, and, with regard to the left lower extremity radiculopathy, the Veteran was clearly disagreeing only with the evaluation itself and not the effective date for the grant of service connection.  Therefore, with regard to the low back disability, the only issue on appeal is for an increased evaluation.

With regard to the Veteran's disagreement with the initial evaluation of his left lower extremity radiculopathy, because the Board previously assumed jurisdiction of this issue in its prior September 2012 Remand, the issue must be adjudicated.  

It is also noted that the Veteran's claim for right lower extremity radiculopathy, from a perfected appeal of an October 2007 rating decision, remains in controversy as a final disposition of this issue has yet to be provided by the Board in its previous decisions.  Therefore, such issue has been added as a caption on the title page.

These claims were last before the Board in September 2012, at which time the issue of entitlement to service connection for right ear hearing loss that was previously before for it was denied and the remaining issues were remanded for additional development.  That development having been completed, these claims are once again before the Board.

Last, the Board notes that the issue of entitlement to service connection for lumbosacral herniated nucleus pulposus at L4-L5 and L5-S1 was previously before it.  However, in an April 2016 rating decision, the RO additionally granted service connection for this condition combining it with the low back strain which had been the previous characterization of the Veteran's disability.  

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board finds that the probative medical evidence of record indicates that the Veteran's acquired psychiatric disability to include a depressive disorder is the result of his service-connected low back disability.

2.  The probative medical evidence of record does not show that the Veteran's right lower extremity neurological pain is caused by the Veteran's military service, to include his service-connected low back disability, but is rather the result of his non service-connected diabetes mellitus type II.

3.  The probative medical evidence of record shows that the Veteran's low back disability prior to May 30, 2007 resulted in severe lumbar strain, with loss of lateral motion with osteo-arthritic changes and abnormal mobility on forced motion, and no showing of ankylosis or incapacitating episodes.

4.  The probative medical evidence of record shows that the Veteran's low back disability from May 31, 2007 resulted in at least a forward flexion of the thoracolumbar spine less than 30 degrees as well as severe lumbar strain, with loss of lateral motion with osteo-arthritic changes and abnormal mobility on forced motion, but no showing of ankylosis or incapacitating episodes.

5.  The probative medical evidence of record shows that the Veteran's left lower extremity radiculopathy prior to May 22, 2014 was not productive of moderately severe incomplete paralysis.  

6.  The probative medical evidence of record shows that after May 22, 2014, the Veteran's left lower extremity radiculopathy was not productive of severe incomplete paralysis, with marked muscular atrophy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability to include a depressive disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for right lower extremity lumbar radiculopathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3.  The criteria for a disability rating in 40 percent, but no higher, for service-connected low back disability prior to May 31, 2017 are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243 (2016); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

4.  The criteria for a disability rating in excess of 40 percent for service-connected low back disability are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243 (2016); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

5.  The criteria for a disability rating in excess of 20 percent prior to May 22, 2014 for service-connected clinical left lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8520.  

6.  The criteria for a disability rating in excess of 40 percent after May 22, 2014 for service-connected clinical left lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103  (a); 38 C.F.R. § 3.159 (b).  In regards to the Veteran's service connection claims for depression and right lower extremity radiculopathy, this duty has been met in letters sent to the Veteran in May 2007 and June 2007 which apprised him of his and VA's duties.

However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, as in the case of the Veteran's low back disability and left lower extremity radiculopathy, the typical service-connection claim has been more than substantiated-it has been proven-thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112; 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137   (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained. 

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the Veteran was in receipt of SSA benefits and such records have been associated with the claims file and reviewed accordingly.

In addition, the Veteran was afforded multiple VA joints examinations, neurological examinations, and psychiatric examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of their determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

Although it is noted that a precedential opinion that potentially implicated this case was issued by the United States Court of Appeals for Veterans Claims (Court), the Board finds that the concerns addressed in that decision are not applicable to the instant facts.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

However, in the instant case, it is noted that the Veteran's low back disability, which is currently evaluated at 40 percent disabling since May 31, 2007, is already afforded the highest available rating based upon range of motion.  In order to achieve any higher evaluation for that condition from that time, the Veteran would have to show the presence of ankylosis.  As such, any additional range of motion testing would be merely cumulative and redundant, as such findings could not be used to show how the Veteran is entitled to any higher evaluation for his low back disability based upon range of motion alone.  Additionally, for the period prior to May 31, 2007, any further contemporaneous range of motion testing would not be sufficiently indicative of the Veteran's range of motion in the past.  Therefore, any further examination to be conducted in accordance with the Court's finding in Correia is rendered moot under the particulars of this case.

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection further may be granted for chronic disabilities, such as psychoses and/or organic diseases of the nervous system if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited specifically to the chronic conditions listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed depression and  radiculopathy of the right lower extremity are not listed among the chronic conditions under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.    

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107  (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

Depression

The Veteran has been diagnosed with depression that he believes was caused by his service connected lower back disability. 

Service treatment records fail to show any psychiatric complaints or treatment; and, at a VA examination in June 1993 the Veteran was found to be alert and oriented and without any signs of tension or evidence of mental disease.  Similarly, at a VA examination in August 1995 there was again no sign of mental disease.  As such, no evidence has been presented showing evidence of a psychiatric disability during service or for many years after. 

In October 1998, the Veteran was noted to have received psychiatric treatment in the past; and, in May 1999, he was seen by the VA mental health clinic where it was noted that he had developed depression in 1996 after a melanoma was discovered during an evaluation for discogenic disease.  It was also noted that the discovery of melanoma came while the Veteran was going through a divorce; and he was assessed with atypical depression related to physical and family problems.  The doctor also noted that the Veteran presented features that were suggestive of lifelong maladaptive patterns of behavior. 

In January 2001 and February 2001, it was noted that the Veteran was having depression related to his recent split from his wife. 

In July 1999, a "questionnaire for pain description" was completed by Dr. Hernandez in conjunction with a disability determination.  The questionnaire mainly concerned the Veteran's back pain, and the form asked whether the Veteran had any mental condition secondary to pain.  In the blank space provided, Dr. Hernandez merely wrote "depression."  No further rationale was provided.

Also of record is a private medical opinion from Dr. Alvarez who suggested in August 2001 that consideration should be given to establishing a link between the Veteran's back disability and the fact that he was being treated for major depression, in view of the Veteran's physical disability and the anguish that it caused. 

Subsequent treatment records continued to show the presence of depression; and given the suggestions that the Veteran's depression might be the result of his service connected back disability, the Veteran was provided with a VA examination in May 2007 to evaluate the etiology of his depression.  The examiner reviewed the Veteran's claims file, which included the aforementioned statements by Dr. Hernandez and Dr. Alvarez, and diagnosed the Veteran with a depressive disorder.  However, the examiner opined that the Veteran's neuropsychiatric condition was not caused by or a result of his service-connected lower back disability.  The examiner found that there was no evidence of any psychiatric complaints prior to or during the Veteran's time in military service (when his service connected back injury occurred), and she noted that the Veteran first sought psychiatric care approximately twenty years after his discharge from service and following being diagnosed with melanoma. 

In July 2007, the Veteran submitted a hand written note from Dr. Juarbe who indicated that the Veteran had lower back pain and felt worthless, helpless, and a burden on his relatives.  Dr. Juarbe wrote that the Veteran had major depressive disorder that was directly related and due to his service connected back condition and that for this reason it should be service connected as well.  However, no rationale was provided.

Treatment records have continued to show that the Veteran has sought treatment at the VA Medical Center for major depression.  However, no further definitive discussion of etiology of the on-going diagnosis has been provided.

The Veteran was provided with an additional VA examination in May 2014.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with major depressive disorder, recurrent and moderate.  The examiner opined that there is no temporal relationship between the Veteran's depressive symptom onset and the onset of his neck and low back conditions.  However, the examiner also opined that depression has been brought about by continuous chronic pain and related physical disabilities caused by paralysis of sciatic nerve.  "It is a known scientific fact," he wrote, "that chronic pain syndromes are associated with a higher occurrence of depressive conditions, causing a much higher prevalence of these than lifetime one in the general population."  Therefore, although the Veteran's depression did not develop at the same time as his back injury, the ongoing pain and progression of that disability has brought about the Veteran's currently diagnosed depression.

After reviewing this evidence, the Board finds that service connection depression is warranted.  First, there is a current disability because outpatient treatment records and the VA examinations show a diagnosis of major depression.  See 38 C.F.R. § 3.303 (a); Shedden, 381 F.3d at 1166-67.

Second, there are service-connected disabilities upon which a relationship of nexus is asserted as shown by the Veteran's service-connected low back disability and left lumbar radiculopathy.  See 38 C.F.R. § 3.310 (a); Allen, 7 Vet. App. 439, 448.  As such, the issue turns upon a finding of nexus between the Veteran's service-connected disabilities and his currently diagnosed depression.  

Here, the record shows that there is probative medical evidence in favor of the Veteran's claim as well as probative medical evidence against it.  In regard to evidence against the Veteran's claim, the results of the May 2007 examination provided a well-reasoned opinion for why the Veteran's depression was not the result of his service-connected injuries or military service, but rather his non service-connected melanoma diagnosis and relationship difficulties.  This opinion was further supported by the Veteran's outpatient treatment records up to that time as well.

Although there were several treatment records and letters from the Veteran's treating physicians that indicated that the Veteran's low back disability and complications thereof may have caused his depression, no further rationale or support had been provided.  However, this deficiency was overcome by the opinion of the May 2014 VA examiner, who did provide a well-reasoned analysis of how the Veteran's depression could have developed as a response to the progression of the Veteran's back disability.

On balance, there is competent and credible medical evidence from which a reasonable inference can be drawn in regard to whether the Veteran's current depression is related to his service-connected disabilities.  However, there is also evidence reasonably indicating that the Veteran may have developed depression in response to other factors.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  Resolving all reasonable doubt in favor of the Veteran, the Board finds it reasonable to conclude that the currently diagnosed depression cannot be disassociated from the service-connected low back disability and left lumbar radiculopathy.  Accordingly, the appeal is granted.

Right Lower Extremity Radiculopathy

The Veteran contends that he currently suffers from right lower extremity radiculopathy that is the result of his service-connected low back disability.

A review of the Veteran's service treatment records shows they have no discussion of complaints or diagnoses of any neurological conditions of the right lower extremity.  Additionally, there is no indication within one year of the Veteran's discharge from military service of diagnoses of any neurological conditions of the right lower extremity.  Although it is noted that the Veteran was seen at the VA Medical Center in November 1976, within a couple of months of leaving military service, noting complaints of low back pain radiating into the right leg, no definitive diagnosis was provided.

A review of the Veteran's outpatient treatment records shows that he has variously complained of bilateral neurological deficits and pain since the mid-1990s.  Historically, the Veteran was diagnosed with clinical right L4, bilateral L5-S1 radiculopathy in an August 1995 VA general examination.  However, it was unclear if this was a definitive diagnosis, since EMG testing revealed only left sided radiculopathy.  

In an April 1999 treatment record, it was noted that the Veteran was diagnosed with low back pain with chronic lumbar herniated disc herniated nucleus pulposus L4-5 and lumbar radiculopathy L5-S1.  It was not indicated if the radiculopathy was limited to one side or was bilateral.

In an August 2001 letter from the Veteran's treatment provider, it was indicated that the Veteran was diagnosed with right L4 radiculopathy.  However, there was no discussion as to how the doctor arrived at this diagnosis or whether any diagnostic nerve testing had been performed.

In an April 2003 outpatient treatment note from the VA Medical Center it was noted that neurological assessment revealed no gross motor deficits or sensory deficits.

In an October 2003 outpatient treatment note from the VA Medical Center it was noted that the Veteran complained of right-sided low back pain that radiates into the right buttocks and down into the posterior aspect of the leg down to the knee.  The Veteran was diagnosed with rule-out right leg radicular pain, but no definitive diagnosis was provided.

In a November 2005 VA spine examination it was noted that the Veteran had lower extremity decreased pin prick response.  However, the extremity was not further identified no neurological diagnoses were provided.  A February 2006 addendum opinion to this examination noted that the Veteran had radiculopathy of the left lower extremity, but no discussion of any involvement of the right lower extremity.

In an August 2006 letter from the Veteran's treatment provider, it was indicated that the Veteran was diagnosed with right L4 radiculopathy and bilateral L5-S1 radiculopathy.  However, there was no discussion as to how the doctor arrived at this diagnosis or whether any diagnostic nerve testing had been performed.

In an April 2007 private treatment note, it was indicated that the Veteran was diagnosed with bilateral radiculopathy.  However, there was no discussion as to how the doctor arrived at this diagnosis or whether any diagnostic nerve testing had been performed.

The Veteran was provided with a VA spine examination in May 2007.  Upon a review of the claims file, subjective interview, and objective testing the examiner diagnosed the Veteran to have clinical left lumbar radiculopathy, but no finding of right lumbar radiculopathy.

In May 2007, the Veteran was seen for complaints of pain in his upper extremities.  However, upon examination of the Veteran's feet, abnormalities were noted, and he was diagnosed with diabetic neuropathies.

In June 2007, the Veteran was provided with an electrodiagnositic testing of his lower extremities due in an attempt to rule-out or distinguish between radiculopathy and neuropathy.  The results of the testing showed a normal study bilaterally with no evidence of either radiculopathy or neuropathy.

The Veteran was provided with a VA spine examination in May 2014.  The examiner  noted the Veteran's bilateral complaints of radicular pain.  The examiner additionally noted the Veteran's history of radicular complaints in his treatment records.  Diagnostic testing in the May 2014 VA examination showed that the Veteran did have objective radicular symptoms of decreased sensation in the right foot and toes, moderate right lower extremity constant pain, moderate right lower extremity intermittent pain, severe right lower extremity paresthesias and/or dysesthesias, and moderate right lower extremity numbness.  The examiner opined this was not evidence of right lower extremity radiculopathy, but rather, the neurologic deficits found in the right leg are consistent with clinical peripheral neuropathy secondary to diabetes mellitus.

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for his right lower extremity neuropathy.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of clinical peripheral neuropathy of the right lower extremity, as shown by the suggestion of such diagnosis in the May 2007 outpatient treatment record and later confirmed by the diagnosis in the May 2014 VA examination.  There is no evidence that the Veteran complained of symptoms of this condition, or any other neurologic disorders of the right lower extremity, or was otherwise diagnosed during military service.  Additionally, although the record does reveal a complaint of right lower extremity neurologic pain within two months of leaving military service, a diagnosis for this complaint was not provided and mere pain in and of itself does not constitute a diagnosed disability.

Here, the Veteran's treatment records show that he has been variously diagnosed with radiculopathy related to his lower back disability.  However, it is noted that these records, although provided by licensed and competent medical providers, are not found probative, because they lack a basis for the diagnosis.  Such records were noticeable for a lack of any electrodiagnostic testing and appeared to only base their respective diagnoses on the Veteran's subjective complaints.

On the other hand, the results of the 2007 and 2014 VA examinations were based in part upon electrodiagnostic testing completed in June 2007, which revealed no conclusive findings of radiculopathy.  Additionally, even though the 2007 VA examiner provided a diagnosis of clinical radiculopathy of the left lower extremity despite such negative findings in the electrodiagnostic testing, he further explained in a June 2007 addendum opinion that the objective observation of the Veteran's left side neurologic findings at the examination led him to override the electrodiagnostic findings, while such examination of the right side did not, thereby showing that with the full range of evidence before him, unlike with the private providers, he was better able to definitively rule out radiculopathy for the right lower extremity.  Furthermore, the 2014 VA examiner, reviewing the same completed evaluations, was not only able to rule out right sided radiculopathy, but also provide an alternative diagnosis that better fit the Veteran's disability picture, in part based upon his documented history of diabetes and diagnoses of diabetic neuropathy as shown in the May 2007 outpatient treatment record.

The Board finds that more probative value is afforded to the VA examiners' diagnoses than the private examiners' diagnoses based upon the thoroughness and completeness of the overall review of the former versus the latter.  Therefore, it is more likely that the Veteran's neurological complaints of his right lower extremity are related to his diabetic neuropathy and not radiculopathy associated with low back disability.  Because the Veteran's diabetes is a non service-connected condition, service connection on a secondary basis to such is not warranted.

For these reasons, the Board finds that the preponderance of the probative medical and other evidence of record is against a finding the Veteran currently has a neurologic disability of the right lower extremity that was incurred in or otherwise the result of his active service, to include as due to the service-connected low back disability.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 49.

Low Back Disability

The Veteran contends that his current evaluations of 10 percent prior to May 31, 2007 and 40 percent thereafter inadequately reflect the severity of his disability.

In this case, the record reflects the Veteran was denied service connection for a low back disability in an April 1977 rating action.  He sought to reopen his claim in June 1997, which claim was granted by the Board in February 2005.  Subsequently, in a March 2006 rating action, service connection for the Veteran's back disability was granted, effective from June 1997, and assigned a 10 percent disability evaluation.  That rating was later increased to 40 percent, effective from May 2007.  

A review of the Veteran's service treatment records show complaints and treatment for low back pain.  However, there was no discussion of range of motion.  There were no findings of ankylosis or discussion of incapacitating episodes.

A review of outpatient treatment records following the Veteran's discharge from military service shows he was seen in November 1976 and February 1977 for complaints of low back pain.  Spine x-ray revealed straightening of lumbar curvature.  Intervertebral spaces were well preserved.  However, there was no discussion of range of motion.  There were no findings of ankylosis or discussion of incapacitating episodes.

The Veteran was provided with a VA examination in December 1976.  Upon a review of the claims file, subjective interview, and testing, the Veteran was diagnosed with lumbar spine muscle spasm and chronic low back strain.  Range of motion testing revealed a forward flexion of 90 degrees.

Private treatment records in January 1992 revealed osteoarthritis with narrowing L5-S1 neural foramina.  However, there was no discussion of range of motion.  There were no findings of ankylosis or discussion of incapacitating episodes.

Private treatment records in September 1992 revealed a herniated disc at L4, L5. Range of motion testing revealed a forward flexion between 30 to 40 degrees.  There were no findings of ankylosis or discussion of incapacitating episodes.

The Veteran was provided with a VA examination in June 1993 in connection with a claim for pension benefits.  Upon a review of the claims file, subjective interview, and testing, the examiner diagnosed the Veteran with lumbar myositis and L5-S1 left radiculopathy.  It was noted that the Veteran had complained of "terrible" lower back pains, with off and on episodes of severe symptoms, exacerbated by prolonged sitting or standing.  It was noted that the Veteran was unable to run, although range of motion testing revealed 70 degrees of forward flexion.

Private treatment records in November 1994 revealed lumbar discomfort with herniated discs at lumbar levels.  However, there was no discussion of range of motion.  There were no findings of ankylosis or discussion of incapacitating episodes.

Private treatment records from March 1995 to May 1995 revealed complaints of chronic lower back pain.  However, there was no discussion of range of motion.  There were no findings of ankylosis or discussion of incapacitating episodes.

The Veteran was provided with a VA an additional examination in August 1995.  Examination revealed that the Veteran had clinical right L4 radiculopathy and clinical bilateral, L5-S1 radiculopathy.  EMG tests, however, established left L-5 radiculopathy.  There also was L4-L5 herniated nucleus pulposus by CT scan.  It was noted that the Veteran has moderate to severe limitation of motion of the lumbar spine. There was exquisite pain objectively on all movements of the lumbar spine.  Range of motion testing revealed a forward flexion of 37 degrees and extension and bilateral lateral rotation and flexion of 15 degrees each.

Private treatment records in April 1999 revealed chronic low back pain with chronic lumbar pain and myositis, a lumbar herniated nucleus pulposus, and lumbar radiculopathy L5-S1.  However, there was no discussion of range of motion.  There were no findings of ankylosis or discussion of incapacitating episodes.

In an August 2001 private examination, it was noted that the Veteran was seen for complaints of lower back pain which he treated with pain medication.  The Veteran was diagnosed with lumbosacral myositis, with multiple tender points.  Range of motion testing revealed a forward flexion of 40 degrees, extension of 10 degrees, left lateral flexion of 8 degrees and right lateral flexion of 6 degrees.  There were no findings of ankylosis or discussion of incapacitating episodes.

The Veteran was provided with an additional VA examination in November 2005.  Upon a review of the claims file, subjective interview, and testing, the examiner diagnosed the Veteran with lumbar strain and a herniated disc at L4-L5 and L5-S1.  On examination he complained of pain located at the paravertebral muscles of the lumbosacral area which radiated into his left leg.  The duration of this pain is usually two to three hours.  The pain is an intensity of a 6 on a scale of 1 to 10.  The Veteran was taking ibuprofen for the pain, with mild relief . The Veteran reported flare ups once a week with the pain level reaching a 9 on a scale of 1 to 10.  Precipitating factors include prolonged standing sitting and rainy days.  Alleviation occurs with medication.  The Veteran has no additional limitation of motion due to his flare ups.  The Veteran currently walks with a one point cane where he is able to ambulate for 20 minutes.  He denied a history of falls.  He is independent in self- care and activities of daily living.   On objective examination, range of motion of the thoracolumbar region was forward flexion to 40 degrees with pain in the last 10 degrees, extension to 15 degrees with pain in the last 10 degrees, left lateral flexion and right lateral flexion was to 20 degrees with pain in the last 10 degrees, and left and right lateral rotation was to 20 degrees with pain in the last 10 degrees.  Repetitive motion produced increase in pain, but no change in loss of function weakness fatigue or incoordination.  The Veteran had tenderness upon palpation as well as spasms at the paravertebral muscles of the thoracolumbar spine.  There was no evidence of abnormal kyphosis or reversed lordosis or scoliosis.  The Veteran denied any prescribed bedrest in the last year or any periods of incapacitation.

The Veteran was provided with an additional VA examination in May 2007.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with lumbar strain and a herniated disc at L4-L5 and L5-S1.  On examination, forward flexion of the thoracolumbar spine was measured as 30 degrees, backward extension 10 degrees, left lateral flexion 10 degrees, right lateral flexion 10 degrees, left lateral rotation 10 degrees, and right lateral rotation 10 degrees.  There was no showing of ankylosis.  The Veteran denied any prescribed bedrest in the last year or any periods of incapacitation.  

VA outpatient treatment records from 2007 to 2014 have continued to show that the Veteran has sought treatment for low back pain.  However, there was no discussion of range of motion.  There were no findings of ankylosis or discussion of incapacitating episodes.

The Veteran was provided with an additional VA examination in May 2014.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with lumbar strain and a herniated disc at L4-L5 and L5-S1.  

Prior to May 31, 2007

At the outset, the Board notes that a portion of the schedular criteria for rating the spine were amended during the appeal period, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449  (June 10, 2004).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000; 65 Fed. Reg. 33,422 (2000).

Prior to September 2003, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 pertained to a limitation of lumbar motion.  A rating of 10 percent was warranted for a slight limitation of motion of the lumbar spine; a 20 percent rating was warranted for a moderate limitation of the lumbar spine; and a 40 percent rating was warranted for a severe limitation of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under Diagnostic Code 5295, a lumbosacral strain was evaluated as noncompensable with slight subjective symptoms only; as 10 percent disabling with characteristic pain on motion; as 20 percent disabling with muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position; and as 40 percent disabling where there was listing of the whole spine to the opposite side, positive Goldwaithe's sign, a marked limitation of forward bending in the standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a , Diagnostic Code 5289 (2002).

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine.  Under the General Rating Formula, the regulations provide for a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a (2016).

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).

Based on the above, the Board finds that an increased rating to 40 percent for the Veteran's low back disability is warranted prior to May 31, 2007, taking into account the application of the Rating Schedule to periods before the September 26, 2003 amendments and thereafter.

Prior to September 26, 2003, only the former regulations are for consideration.  In this regard, the Board finds that the pertinent medical evidence of record during this period reflects a range of motion that appears to be overall moderate, as the Veteran's forward flexion was in the 30 degree to 40 degrees range, but not 30 degrees or less.  [Although this finding incorporates a reference to the current rating criteria, the Board finds that, in the absence of a clearly delineated numerical value for the differentiation of moderate and severe under the former regulations, such values are a good indication of what the medical consensus has come to now consider as "moderate" or "severe."]  However, there also is a demonstrable loss of lateral spine motion as shown in the various examination reports, osteoarthritis and abnormal mobility on forced motion.  Therefore, it may be reasonably concluded the criteria for a 40 percent evaluation were met for lumbosacral strain during this time period.

However, because the Veteran's disability involves intervertebral disc syndrome, as formally recognized in the April 2016 rating action and seen as early as September 1992, consideration is also given to this criteria.  

Under the criteria in effect prior to September 23, 2002, an intervertebral disc syndrome was evaluated as follows: Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief (60 percent); severe; recurring attacks, with intermittent relief (40 percent); moderate; recurring attacks (20 percent); mild (10 percent); and postoperative, cured (noncompensable). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Although the Veteran does have sciatic neuropathy of the left side that has been found to be "moderately severe," the Board finds that it is not to the level of  "pronounced" as contemplated by the old rating criteria, as the context of such criteria, including  persistent symptoms such as demonstrable muscle spasm, absent ankle jerk, and little intermittent relief, are not present.  Such more severe associated symptoms are not reflective of the Veteran's radicular findings shown in the medical evidence of record.  Accordingly, the medical evidence of record does not show that the Veteran is entitled to a higher evaluation under the old rating criteria for intervertebral disc syndrome during the time period in question.

A higher rating prior to May 2007 is not warranted under the criteria that came into effect in September 2003, since the Veteran's range of motion predominantly varied between 30 degrees and 40 degrees.  Under the new rating criteria, this would only warrant a 20 percent evaluation.  

Likewise, the amended criteria for evaluating intervertebral disc syndrome do not permit a higher rating.  These provide for a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.   A 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

As there is no evidence incapacitating episodes during this time period, much less ones having a total duration of at least 6 weeks during the past 12 months, a higher evaluation is also not warranted on the basis of intervertebral disc syndrome under the new criteria.

From May 31, 2007

Based on the set out above, the Board finds that an increased rating for the Veteran's low back disability is not warranted from May 31, 2007.  In order to warrant the next higher evaluation from May 31, 2007 for both the old and amended rating criteria, the evidence must show ankylosis, a condition that is pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, or a condition of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

As the Veteran's low back disability has not been shown in the medical evidence of record to have ankyslosis at any point during the period of appeal, the criteria for higher evaluations are not met.

Additionally, although the Veteran does have sciatic neuropathy of the left side that has been found to be "moderately severe," the Board finds that it is not to the level of  "pronounced" as contemplated by the old rating criteria, as the context of such criteria, included persistent symptoms such as demonstrable muscle spasm, absent ankle jerk, and little intermittent relief.  Such more severe associated symptoms are not reflective of the Veteran's current radicular findings shown in the medical evidence of record.  Accordingly, the medical evidence of record does not show that the Veteran is entitled to a higher evaluation under the old rating criteria for intervertebral disc syndrome during the time period in question.

Furthermore, as there is no evidence incapacitating episodes, much less ones having a total duration of at least 6 weeks during the past 12 months, a higher evaluation is also not warranted on the basis of intervertebral disc syndrome under the new criteria.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321  (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected low back disability.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Codes 5237 or 5342 (2016); or historically 5293 (2003); 5292, 5293, 5295 (2002).  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's low back disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321  (b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional relevant disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


Left Radiculopathy

The Veteran contends that his service-connected clinical left lower extremity radiculopathy is worse than reflected by his current evaluations of 20 percent prior to May 22, 2014 and 40 percent thereafter.

A review of the Veteran's outpatient treatment records shows that he has variously complained of bilateral neurological deficits and pain since the mid-1990s.

The Veteran was provided with a VA examination in June 1993.  The Veteran complained of  "terrible" pains radiating into his lower extremities.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with left lower extremity radiculopathy due to a deficit at L5-S1. The Veteran was found to have a decreased sensory deficit at L5-S1 dermatome in
the left side.  Reflexes were within normal limits.  There was no weakness or muscle atrophy.  The Veteran showed evidence of hypoactive knee jerks, but no sensory motor deficit was noted.

At a VA examination in August 1995, the Veteran complained of pain radiating into his lower extremities, and he was diagnosed with left lower extremity radiculopathy.  Sensory examination revealed that the veteran had diminished left Achilles reflex that was hypoactive.  The Veteran also had diminished pinprick and smooth sensation on left  L5 dermatome of the foot.  The Veteran had muscle atrophy of the left calf and left thigh, and he could not walk on heels or rise from toes.  Muscle strength of both ankles was diminished.  

In an April 1999 treatment record, it was noted that the Veteran was diagnosed with low back pain with chronic lumbar herniated disc herniated nucleus pulposus L4-5 and lumbar radiculopathy L5-S1.  The severity or symptom manifestations of the radiculopathy was not noted.

In an April 2003 outpatient treatment note from the VA Medical Center it was noted that neurological assessment revealed no gross motor deficits or sensory deficits, but in a November 2005 VA spine examination, the Veteran complained of pain radiating into his lower extremities, and it was noted that the Veteran had lower extremity decreased pin prick response.  However, the Veteran had a normal motor examination and no muscle atrophy.  Reflex examination revealed hypoactive response that was symmetrical in both extremities.

A February 2006 addendum opinion to this examination noted that the Veteran had radiculopathy of the left lower extremity.  There was no indication of any muscular involvement, to include atrophy.

In an August 2006 letter from the Veteran's treatment provider, it was indicated that the Veteran was diagnosed with right L4 radiculopathy and bilateral L5-S1 radiculopathy.  However, there was no discussion as to specific symptoms or severity level.

In an April 2007 private treatment note, it was indicated that the Veteran was diagnosed with bilateral radiculopathy.  However, there was no discussion as to specific symptoms or severity level.

The Veteran was provided with a VA spine examination in May 2007.  The Veteran complained of pain radiating into his lower extremities, which the examiner characterized as producing a moderate impairment.  The examiner appears to have based this assessment on the presence of active movement against some resistance for all of the lower extremity joints on the motor examination, with the exception of active movement against gravity for the left ankle plantar flexion and great toe extension; no muscle atrophy; a non dermatomal distribution stocking/glove pattern for the left lower extremity with absent pinprick and position sense; and hypoactive left knee jerk and absent ankle jerk on the reflex examination.

In June 2007, the Veteran was provided with an electrodiagnositic testing of his lower extremities, the results of which showed a normal study bilaterally with no evidence of either radiculopathy or neuropathy.

The Veteran was provided with a VA spine examination in May 2014.  The examiner  noted the Veteran's bilateral complaints of radicular pain.  Muscle strength testing revealed normal strength for all facets of the left lower extremity, but muscle atrophy of a 2 centimeter difference from the right leg was noted.   Reflex testing revealed a hypoactive left knee and absent reflex for the left ankle.  Sensory examination was normal except for decreased sensation in the left foot.  Symptoms included severe constant and intermittent pain, severe paresthesias or dyesthesias, and moderate numbness.  The overall condition of the radiculopathy was found to be moderate, involving the sciatic nerve.

The Veteran's radiculopathy is evaluated under 38 C.F.R. § 4.124a , Diagnostic Code (DC) 8520, which provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  Id.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  Id.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a).

In light of the evidence of record, the Board finds that prior to May 22, 2014, the evidence does not reflect that the symptoms of the Veteran's left radiculopathy have more nearly approximated moderately severe rather than moderate incomplete paralysis.  

In this regard, after the present claim was filed and prior to May 2014, there are findings such as no gross motor or sensory deficit and no muscle atrophy including during 2005 and 2007 examinations.  Given that, the disability picture does not describe moderately severe incomplete paralysis.  

A rating in excess of 40 percent after May 2014  is not warranted because the evidence does not demonstrate severe incomplete paralysis, with marked atrophy, or complete paralysis.  The Board notes that although the Veteran has been shown to have some severe symptoms, such as the severe constant and intermittent pain and severe paresthesias or dyesthesias shown in the May 22, 2014 VA examination, these findings exclusive to the Veteran's sensory impairment are not reflective of the overall condition, which has been medically found to be moderately severe at most.  Additionally, although it is noted that the Veteran has been shown to have documented muscle atrophy, 2 centimeter does not appear to be "marked."  Rather, the effects of this atrophy have been shown to be manifested in the Veteran's moderately severe sensory, reflex, and muscular weakness deficiencies noted above.  These symptoms more nearly approximate moderately severe, rather than severe, incomplete paralysis.  Additionally, there has been no showing of any complete paralysis, which would include instances of foot dangling and dropping, with no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Accordingly, an evaluation higher than 40 percent for the Veteran's left radiculopathy is not warranted.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321  (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. at 589.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher, 4 Vet. App. at 60.  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun, 22 Vet. App. at 115-16, the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected left radiculopathy.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Code 8520 (2016).  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's left radiculopathy presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321  (b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional relevant disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for an acquired psychiatric disability to include a depressive disorder, to include as secondary to service-connected low back disability, is granted.

Entitlement to service connection  for right lower extremity lumbar radiculopathy associated with low back disability is denied.

Subject to the laws that govern the payment of monetary benefits, entitlement to a 40 percent initial disability rating for a low back disability prior to May 31, 2007 is granted.

Entitlement to an initial evaluation in excess of 40 percent for low back disability is denied.

Entitlement to a rating in excess of 20 percent for clinical left lower extremity radiculopathy associated with low back disability prior to May 22, 2014, is denied.  

Entitlement to an initial evaluation in excess of 40 percent for clinical left lower extremity radiculopathy associated with low back disability after May 22, 2014, is denied.


REMAND

The derivative TDIU claim is inextricably intertwined with the Board's grant of service connection for depression and the pending assignment of its corresponding rating percentage by the RO as well as the increased evaluations for low back disability to 40 percent prior to May 31, 2007.  Consideration of the TDIU request must be deferred pending implementation of the award granted herein.

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's grants of service connection for his depression and increased ratings for low back disability.

2. Arrange for any additional development deemed necessary, to include a VA examination to ascertain any functional impairment associated with the Veteran's service-connected disabilities, including any employment limitations that might result. 

3. Then, adjudicate the TDIU request. If it is denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


